DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21,26,31,36 are objected to because of the following informalities:  “on the second downlink” on line 6 is objected to because it does not clearly indicate which downlink transmission is referred. Is “on the second downlink” on line 6 and the “PDSCH transmission” on line 5 the same ? Further, is “a second feedback information” on line 8 referred to “ at least one HARQ” on the same line 8 ? where is “a first feedback information”?  Applicant needs to rephrase the writing to provide better understanding.
The claimed limitation “ wherein a codebook size of the at least one HARQ ACK is related to a total downlink assignment index (DAI) in the uplink grant information” is objected to because neither the specification on fig.3, par[0036-0040] pages 14-15  nor the claimed limitation does not clearly describe how the DAI is related to the codebook size of HARQ.
Claims 26,31,36 have similar problems.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23,26-28,31-33,36-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan et al. ( US Pat.10,225,050).
In claims 21,26,31,36 Guan et al. discloses a method performed by a communication device (see fig.4, col.35; lines 1-10; a UE 40 comprises a processor 401, a memory 402 that is configured to store execution instruction executed by the processor 401), the method comprising:
receiving uplink grant information from a communication node, wherein the uplink grant information scheduling a physical uplink shared channel (PUSCH) transmission from the communication device to the communication node ( see fig.1; col.12; lines 34-52; optionally, before step S101, the UE received DCI sent via Downlink control channel by a Base station to schedule channel resource allocation information of PUSCH);
receiving a physical downlink shared channel (PDSCH) transmission from the communication node after receiving the uplink grant information the second downlink ( see fig.1; col.12; lines 38-45; step S101, the Ue receives, in the DL subframe scheduled by the base station, downlink data according to PDSCH);

wherein a codebook size of the at least one HARQ ACK is related to a total downlink
assignment index (DAI) in the uplink grant information (see fig.1; steps S103; col.16; lines 2-5 & 22-25; the UE determines a codebook size of feedback information according to a status of DL subframe  scheduled by the base station; wherein the downlink scheduled subframe  information includes  a value of downlink assignment index DAI ( see col.17; lines 22-32 and col.19; lines 35-40)).  
In claims 22, 27,32,37 Guan et al. discloses wherein the total DAI indicates a number of downlink slots or downlink transport blocks (TBs) or downlink code block groups (CBGs) scheduled for the communication device before the uplink grant information is received ( see col.17; lines 38-50; bits in the DAI is preconfigured for the UE via RRC to include first codebook size, second codebook size).
In claims 23,28,33,38 Guan et al. discloses wherein the codebook size of the at least one HARQ ACK is related to a number of slots occupied by the PDSCH transmission (See .
Allowable Subject Matter
Claims 24-25,29-30,34-35,39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 24,29,34,39 the prior art fails to disclose a number of slots after receiving the uplink grant information and before a feedback slot, minus a number of slots (Nr) within a minimum uplink feedback preparation time, and wherein the number of slots after receiving the uplink grant information and before the feedback slot is an uplink scheduling timing K2 minus one.
In claims 25,30,35,40 the prior art fails to disclose a codebook size of the at least one HARQ ACK
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al. ( US Pat.9,258,805; HARQ/ACK Codebook Size Determination);
Zhang et al. ( US Pat.9,913,254; Method and Apparatus For Indicating Subframes Associated with HARQ).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413